CATHOLYTE-LIKE MATERIAL WITH EXTREMELY LOW IMPEDANCE

Primary Examiner: Gary Harris 		Art Unit: 1727       December 31, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 04/29/2019 was considered by the examiner.

Drawings
3.	The drawings were received on 04/29/2019.  These drawings are acceptable.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Election/Restrictions
5.	Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed 12/20/2021.  Accordingly, Claims 1-13 are being examined.  The election restriction is made FINAL.


Claim Rejections – 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7 & 9 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Nimon et al. US 2002/0182508.
 	As to Claim 1, Nimon discloses an energy storage device (batteries and coated electrodes, see abstract and title) comprising: a cathode material composed of a mixture of a carbon based particle material (carbon matrix powder, [0070 & 0079], carbon and graphite, [0087 & 0093]), a lithium containing salt [0092], and a lithium conductive plasticizing material (aprotic solvent [0068] dimethysulfoxide & glycols [0081]).
 	An interfacial additive (additional) layer composed of an inherent vapor deposited iodine [0089]. This feature is inherent given vapor deposition is well known such as chemical vapor deposition (cvd) & sputtering.  See MPEP 2112.
 	Wherein the interfacial additive layer has a first surface forming an interface with a surface of the cathode material (optional inert separator in region 416 [0071] & figure 4). 
 	An electrolyte layer (416) that conducts lithium ions forming an interface with a second surface of the interfacial additive layer that is opposite the first surface of the interfacial additive layer (see figure 4) [0068-0076].  This feature is inherent given vapor deposition is well known such as chemical vapor deposition (cvd).  See MPEP 2112.
 	In the event an interfacial additive layer composed of a vapor deposited iodine in not disclosed in Nimon.  It would have been obvious to require the vapor deposited iodine layer as Nimon discloses deposition and sputtering [0047]; and one would find motivation to utilize vapor deposition to provide a surface coating [0036]
 	As to Claim 2, Nimon discloses the energy storage device of Claim 1, further comprising a cathode current collector (420) located beneath the cathode material (see figure 4).  
 	As to Claim 3, Nimon discloses the energy storage device of Claim 2, further comprising a conductive adhesive located between the cathode current collector and the cathode material (see figures 5A & B, [0061-0062]).  
 	As to Claim 5, Nimon discloses the energy storage device of Claim 1, wherein the carbon based particle material comprise graphite and mixtures thereof [0079 & 0087].  
 	As to Claim 6, Nimon discloses the energy storage device of Claim 1, wherein the lithium containing salt comprises lithium bis(trifluoromethanesulfonyl)imide (LiTFSI) [0092].
 	As to Claim 7, Nimon discloses the energy storage device of Claim 1, wherein the lithium conductive plasticizing material comprises poly(ethylene glycol) (PEG) [0081], aprotic organic solvent [0083], or dimethylsulfoxide (DMSO) [0081].  
	As to Claim 9, Nimon discloses the energy storage device of Claim 3, wherein the electrolyte layer is a solid polymer electrolyte (solid phase, [0079]).  

Allowable Subject Matter
7.	Claims 8 & 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	Claim 8 requires the energy storage device of Claim 1, wherein the carbon based particle material comprises carbon nanotubes, the lithium conductive plasticizing material comprises succinonitrile, and the lithium containing salt comprises lithium bis(trifluoromethanesulfonyl)imide (LiTFSI).  
 	Claim 10 requires the energy storage device of Claim 9, further comprising a second interfacial additive layer composed of vapor deposited iodine forming an interface with the solid polymer electrolyte, and a second cathode material forming an interface with the second interfacial additive layer, wherein the second cathode material is composed of a second mixture of a carbon based particle material, a lithium containing salt, and a lithium conductive plasticizing material.  
 	Claim 11 requires the energy storage device of Claim 10, wherein the first mixture is compositionally the same as the second mixture, and the first mixture and the second mixture that provide the first cathode material and the second cathode material, respectively are both composed of carbon nanotubes, succinonitrile, and lithium bis(trifluoromethanesulfonyl)imide (LiTFSI).  
 	Claim 12 requires the energy storage device of Claim 10, further comprising a second conductive adhesive located on the second cathode material, and a second cathode collector located on the second conductive adhesive.   
 	Claim 13 requires the energy storage device of Claim 12, wherein an interfacial area between the interfacial additive layer and the solid polymer electrolyte has a charge resistance of less than 12.5 ohms/cm2.
 	There is sufficient specificity when the above claims are added to the independent claim and any intervening claim.
8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727